Exhibit 10.23

 

EXECUTION VERSION

 

UNCOMMITTED RECEIVABLES PURCHASE AGREEMENT

among

Cubic Corporation,

and

Cubic Transportation Systems, Inc.,

as Sellers

Cubic Corporation,

as Parent

and

Bank of the West,

 as Purchaser

Dated as of September 26, 2018

 

 

 

Mayer Brown LLP

1221 Avenue of the Americas

New York, New York 10020

 

 








Table of contents

 

 

Page

 

 

SECTION 1.        Definitions And Interpretation.


1

SECTION 2.        Purchase And Sale.


1

Section 2.1

Purchase and Sale


1

Section 2.2

Term


1

Section 2.3

UNCOMMITTED ARRANGEMENT


2

Section 2.4

Notification to Obligors, Etc.


2

Section 2.5

Purchaser’s Records


2

SECTION 3.        Payments, Taxes, Etc.


2

Section 3.1

Payments Generally.


2

Section 3.2

Overdue Amounts


3

Section 3.3

Withholding of Taxes.


3

SECTION 4.        Nature of Facility.


4

Section 4.1

True Sale.


4

Section 4.2

Retained Obligations.


5

SECTION 5.        Servicing and Settlement.


5

Section 5.1

Servicing.


5

Section 5.2

Notice to Purchaser


5

Section 5.3

Inspection


5

Section 5.4

Seller’s Accounts


6

Section 5.5

Settlement


7

Section 5.6

Settlement Report


7

Section 5.7

Termination of Servicing.


7

Section 5.8

Late Payment Amount


8

Section 5.9

Amounts Held In Trust


8

Section 5.10

Misdirected Payments


8

SECTION 6.        Conditions Precedent.


9

Section 6.1

Effective Date; Initial Purchase Date


9

Section 6.2

Each Purchase Date


10

SECTION 7.        Representations and Warranties.


10

Section 7.1

Facility Parties


10

 





i




Table of Contents

(continued)

 

 

 

 

 

Page

 

 

SECTION 8.        Covenants.


12

Section 8.1

Facility Parties


13

SECTION 9.        Repurchase; Deemed Collections.


15

Section 9.1

Repurchase.


15

Section 9.2

Additional Compensation


15

Section 9.3

Deemed Collections.


15

SECTION 10.        Parent Obligations; Confirmation; Termination of Parent
Obligations.


16

Section 10.1

Parent Obligations.


16

Section 10.2

Confirmation


17

Section 10.3

Termination of Parent Obligations.


17

SECTION 11.        Miscellaneous.


18

Section 11.1

Indemnity


18

Section 11.2

Duties and Taxes


18

Section 11.3

Expenses


19

Section 11.4

Setoff


19

Section 11.5

Notices


19

Section 11.6

Certificates and Determinations


21

Section 11.7

Assignments and Transfers


21

Section 11.8

Waivers, Remedies Cumulative


21

Section 11.9

Accounting Treatment


21

Section 11.10

Third Party Rights


21

Section 11.11

Counterparts


21

Section 11.12

Entire Agreement


22

Section 11.13

Amendments, Etc


22

Section 11.14

Exclusion of Liability


22

Section 11.15

Severability


22

Section 11.16

Headings


22

Section 11.17

Governing Law


22

Section 11.18

Consent to Jurisdiction


22

Section 11.19

WAIVER OF JURY TRIAL


23

 





ii




Table of Contents

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 11.20

Joint and Several Obligations


23

Section 11.21

Joinder of Additional Sellers


23

Section 11.22

USA Patriot Act


24

Section 11.23

Confidentiality


24

 





iii




 

 

 

ANNEX A

-

Defined Terms and Interpretation

ANNEX B

-

Obligors

EXHIBIT A

-

Form of Purchase Request

 

 



iv




UNCOMMITTED RECEIVABLES PURCHASE AGREEMENT

THIS UNCOMMITTED RECEIVABLES PURCHASE AGREEMENT, dated as of September 26, 2018
(this “Agreement”), among CUBIC CORPORATION, a Delaware corporation, CUBIC
TRANSPORTATION SYSTEMS, INC., a California corporation, and any other seller
from time to time party hereto (each, in such capacity, a “Seller” and
collectively, the “Sellers”), CUBIC CORPORATION, a Delaware corporation, as
parent (in such capacity, the “Parent”), and BANK OF THE WEST (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, from time to time, each Seller may offer to sell and assign Receivables
(as defined herein) to the Purchaser pursuant to the terms and conditions set
forth herein;

WHEREAS, the Purchaser may purchase such Receivables pursuant to the terms and
conditions set forth herein; and

WHEREAS, the Parent desires to absolutely, irrevocably and unconditionally
become jointly and severally liable with the Sellers and to guaranty the payment
and performance by the Sellers of their obligations hereunder.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the parties hereto agree as
follows:

SECTION 1.   DEFINITIONS AND INTERPRETATION.

In this Agreement, capitalized terms shall have the meanings ascribed thereto in
Clause A of Annex A, and the terms hereof shall be interpreted in accordance
with Clause B of Annex A.

SECTION 2.   PURCHASE AND SALE.

Section 2.1       Purchase and Sale.  On each Purchase Date during the term
hereof, subject to the terms and conditions set forth herein, (a) the Purchaser
shall purchase from the applicable Seller or Sellers each Receivable described
in the fully executed and completed Purchase Request with respect thereto, and
(b) in consideration of the payment by the Purchaser to the applicable Seller of
the Purchase Price for each such Receivable on such Purchase Date, such Seller
shall sell and assign to the Purchaser all of such Seller’s right, title and
interest in and to such Receivable as absolute owner thereof. Each Purchase
Request shall be delivered via the BOW System; provided that, and
notwithstanding anything herein to the contrary, (i) until the BOW System is
first made available to the Sellers (which shall be at the Purchaser’s sole
discretion) and (ii) thereafter, if the BOW System is not operational, is
otherwise offline or if the Purchaser has, in its discretion, instructed each
Seller that the BOW System is no longer available for use, then such Seller may
deliver a Purchase Request to the Purchaser in the form of Exhibit A attached
hereto, and this Agreement shall be construed and interpreted accordingly,
mutatis mutandis.

Section 2.2      Term.  Purchases of Receivables under this Agreement may be
effected during the period from the Effective Date until this Agreement is
terminated by either party, in

 



 




each case, in the sole and absolute discretion thereof.  Notwithstanding the
foregoing, this Agreement, including all covenants, representations and
warranties, repurchase obligations and indemnities made herein shall continue in
full force and effect until the Final Collection Date.

Section 2.3     UNCOMMITTED ARRANGEMENT.  EACH SELLER ACKNOWLEDGES THAT THIS IS
AN UNCOMMITTED ARRANGEMENT, THAT NO SELLER HAS PAID, OR IS REQUIRED TO PAY, A
COMMITMENT FEE OR COMPARABLE FEE TO THE PURCHASER, AND THAT THE PURCHASER HAS NO
OBLIGATION TO PURCHASE ANY RECEIVABLE FROM ANY SELLER, REGARDLESS OF WHETHER THE
CONDITIONS SET FORTH HEREIN ARE SATISFIED.

Section 2.4      Notification to Obligors, Etc.

(a)        The Purchaser may, at any time in its discretion, notify or otherwise
indicate to any Obligor that the applicable Seller has sold the applicable
Purchased Receivable to the Purchaser hereunder, and may direct such Obligor to
make payments with respect to such Purchased Receivable directly to the
Settlement Account (or as otherwise directed by the Purchaser).

(b)        The Purchaser shall have all of the rights of an owner and holder
respecting any Purchased Receivable, including the right to exercise any and all
of its other rights and remedies hereunder, under any other Facility Document,
under applicable law (including the UCC) or at equity to collect any Purchased
Receivable directly from the applicable Obligor.

(c)        Each Seller hereby appoints the Purchaser as the true and lawful
attorney-in-fact of such Seller, with full power of substitution, and hereby
authorizes and empowers the Purchaser in the name and on behalf of such Seller,
to take such actions, and execute and deliver such instruments and documents, as
the Purchaser deems proper in order to make collection of and otherwise realize
the benefits of any Purchased Receivable; provided, unless and until a
Termination Event shall have occurred, the Purchaser shall not exercise such
power of attorney.  Each Seller agrees that the Purchaser shall not be liable as
attorney-in-fact for any acts of commission or omission or for any error of
judgment or mistake of fact or law except to the extent the same constitutes
gross negligence or willful misconduct.

Section 2.5      Purchaser’s Records.  The Purchaser is irrevocably authorized
by each Seller to keep records of all purchases hereunder, which records shall
be consistent with all information set forth in the Purchase Requests delivered
to the Purchaser, and evidence the dates and amounts of purchases and the
applicable Purchase Fee.

SECTION 3.   PAYMENTS, TAXES, ETC.

Section 3.1      Payments Generally.

(a)        All amounts payable by any Facility Party to the Purchaser pursuant
to or in connection with any Facility Document shall be paid in full, free and
clear of all deductions, set-off or withholdings whatsoever except only as may
be required by Law,





2




and shall be paid on the date such amount is due no later than 11:00 a.m.
(Pacific Standard Time) to the Settlement Account.

(b)        All payments to be made under any Facility Document or in respect of
a Purchased Receivable shall be made in Dollars in immediately available funds.

(c)        Any amounts that would fall due for payment on a day other than a
Business Day shall be payable on the succeeding Business Day unless such
Business Day would fall into a new calendar month, in which case such payment
shall be due on the preceding Business Day, and interest calculations, if any,
shall be adjusted accordingly for such later payment.

(d)        Any amount to be paid by the Purchaser to any Seller under any
Facility Document, including the payment of any Purchase Price, shall be paid to
such Seller’s Seller’s Account or to such other account as notified to the
Purchaser from time to time by the applicable Seller in writing.

Section 3.2      Overdue Amounts.  In the event that any amount payable by any
Facility Party to the Purchaser pursuant to this Agreement or any other Facility
Document (other than Collections, the late payment amount of which shall be
determined pursuant to Section 5.8 hereof) remains unpaid for any reason after
the Purchaser provides notice to such Facility Party that such amounts are past
due, the Purchaser shall charge, and such Facility Party shall pay, an amount
equal to (x) such unpaid amount due from such Facility Party to the Purchaser
during the period from (and including) the due date thereof to (but not
including) the date payment is received by the Purchaser in full, times (y) a
rate per annum equal to the sum of (i) the Prime Rate, plus (ii) 2% per annum,
computed on the basis of a 360 day year, and for actual days elapsed, which
amounts shall be payable on demand and, if no prior demand is made, on the last
Business Day of each calendar month.

Section 3.3      Withholding of Taxes.

(a)        Each Facility Party represents and warrants to the Purchaser that all
payments by such Facility Party hereunder and by the Obligors in respect of the
Purchased Receivables sold by such Seller will be paid free and clear of and
(except to the extent required by Law) without any deduction or withholding on
account of any Tax imposed, levied, collected, withheld or assessed by or within
the United States of America, any political subdivisions in or of the United
States of America, or any foreign country or other jurisdiction, excluding any
Tax upon or measured by the net income of the Purchaser.

(b)        If notwithstanding each Facility Party’s representation and warranty
under this Section, any Facility Party or any Obligor is required by Law to make
any deduction or withholding on account of any such Tax from any sum paid or
payable by such Facility Party or such Obligor to the Purchaser hereunder or
under any Purchased Receivable:

(i)         such Facility Party shall notify the Purchaser of any such
requirement as soon as such Facility Party becomes aware of it;





3




(ii)       such Facility Party shall pay, for itself and on behalf of the
applicable Obligor, any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on such
Facility Party or such Obligor) for its or their own account or (if that
liability is imposed on the Purchaser on behalf of and in the name of the
Purchaser) for the Purchaser’s account;

(iii)      the sum payable by such Facility Party for itself or on behalf of any
Obligor in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, the Purchaser receives on the
due date and retains (free from any liability in respect of any such deduction,
withholding or payment) a net sum equal to what it would have received and so
retained, had no such deduction, withholding or payment been required or made;
and

(iv)       within thirty (30) days after payment of any sum from which it is
required by law to make any deductions or withholding for the Purchaser’s
account and within thirty (30) days after the due date of payment of any Tax
which it is required by this Section to pay, such Facility Party shall deliver
to the Purchaser any original vouchers or receipts, or certified copies of such
vouchers or receipts evidencing payment of such withholding Tax and any other
documents or information relating to such payments received by such Facility
Party from a Governmental Authority in the country levying such withholding
Taxes.

SECTION 4.   NATURE OF FACILITY.

Section 4.1      True Sale.

(a)        The parties hereto agree that each transfer of each Purchased
Receivable under this Agreement is intended to be an absolute and irrevocable
transfer of such Purchased Receivable constituting a “true sale” thereof for
bankruptcy law purposes, without recourse by the Purchaser to any Facility Party
for any non-payment of such Purchased Receivable resulting solely from an
Insolvency Event of the applicable Obligor or the financial inability of the
Obligor to pay such Receivable on the Maturity Date thereof.

(b)        Each Seller expressly waives any continuing right which it may have
in and to legal or beneficial ownership of each Purchased Receivable and
confirms that the Purchaser is the sole Person entitled to legal and beneficial
ownership of each Purchased Receivable and that such Seller’s only rights under
this Agreement shall be to enforce the terms of this Agreement against the
Purchaser without any right of recourse against the Purchased Receivables
themselves.

(c)        Against the possibility that, contrary to the mutual intent of the
parties, the purchase of any Receivable is not characterized as a sale by any
applicable court, each Seller hereby grants to the Purchaser a security interest
in all of the Purchased Receivables sold by such Seller to secure the payment
and performance of such Seller’s





4




payment and performance obligations hereunder and under each other Facility
Document.  The grant of this security interest is a supplemental protection to
the Purchaser and is not meant to negate or affect in any way the intended sale
of the Receivables by such Seller to the Purchaser.

Section 4.2      Retained Obligations.

(a)        Notwithstanding anything herein to the contrary, each Seller hereby
acknowledges and agrees that the Purchaser shall have no responsibility for, or
have any liability with respect to, the performance of any Contract, and neither
shall the Purchaser have any obligation to intervene in any Commercial Dispute
arising out of the performance of any Contract.  All obligations of each Seller
as seller of the Goods and services under each Contract, including all
representations and warranty obligations, all servicing obligations, all
maintenance obligations, and all delivery, transport and insurance obligations,
shall be retained by such Seller (the “Retained Obligations”).

(b)        Any claim which any Seller may have against any Obligor or any other
Person, and/or the failure of an Obligor to fulfill its obligations under the
applicable Contract, shall not affect the obligations of such Seller to perform
its obligations and make payments hereunder, and shall not be used as a defense
or as set-off, counterclaim or cross-complaint as against the performance or
payment of any of its obligations.

SECTION 5.   SERVICING AND SETTLEMENT.

Section 5.1      Servicing.

(a)        Each Seller agrees to service and administer the Purchased
Receivables sold by it as agent and trustee for the Purchaser and agrees to
devote to the servicing of the Purchased Receivables at least the same amount of
time and attention, to exercise at least the same level of skill, care and
diligence in such servicing, and to use its commercially reasonable efforts to
collect each Purchased Receivable, in each case, as if such Seller were
servicing, administering and/or collecting, as the case may be, Receivables
legally and beneficially owned by it.

(b)        Each Seller shall cooperate with the Purchaser (at such Seller’s
expense) in taking any and all commercially reasonable actions requested by the
Purchaser in collecting all amounts owed by the applicable Obligor with respect
to each Purchased Receivable.

(c)        Each Seller shall perform the obligations under this Section 5 in
partial consideration for the Purchase Price paid hereunder with respect to each
Purchased Receivable sold by such Seller.

Section 5.2      Notice to Purchaser.  Each Seller shall promptly upon becoming
aware thereof, notify the Purchaser in the event that all or any part of any
Purchased Receivable is not paid in full within seven (7) Business Days
following the Maturity Date thereof.

Section 5.3      Inspection.  Each Seller shall:





5




(a)        at any time reasonably convenient to such Seller during regular
business hours and upon reasonable prior notice, permit the Purchaser or any of
its agents or representatives:

(i)         to examine and make copies of and abstracts from such Seller’s Sales
Records and the Invoices in respect of Purchased Receivables at any time and
permit the Purchaser to take such copies and extracts from the Sales Records and
to provide the Purchaser with copies or originals (as required by the Purchaser)
of the Invoices relating to Purchased Receivables as it may require and
generally allow the Purchaser (at the Purchaser’s expense) to review, check and
audit such Seller’s credit control procedures, and

(ii)       to visit the offices and properties of such Seller for the purpose of
examining such records and to discuss matters relating to Purchased Receivables
or such Seller’s performance hereunder with any of the officers or employees of
such Seller having knowledge of such matters; and

(b)        without limiting the provisions of clause (a), from time to time on
request of the Purchaser and upon reasonable prior notice, permit certified
public accountants or other auditors acceptable to the Purchaser to conduct, at
the Purchaser’s expense, a review of such Seller’s books and records to the
extent related to the Purchased Receivables.

(c)        Notwithstanding any provisions of this Section 5.3 or any other
provision of this Agreement to the contrary, each Seller shall only be liable
for the costs and expenses related to (x) an inspection of the type described in
Section 5.3(a)(i) once during each calendar year and (y) an audit of the type
described in Section 5.3(a)(ii) if a Termination Event has occurred and is
continuing.

Section 5.4      Seller’s Accounts.  Each Seller covenants and agrees (i) to
direct each Obligor to pay all amounts owing under such Purchased Receivables
only to the applicable Seller’s Account, (ii) not to change such payment
instructions while any Purchased Receivable remains outstanding other than to
instruct the applicable Obligor to pay all amounts owing under such Purchased
Receivable to the applicable Seller’s Account, (iii) to take any and all other
reasonable actions, including actions reasonably requested by the Purchaser, to
ensure that (A) all amounts owing under the Purchased Receivables will be
deposited exclusively to the applicable Seller’s Account or directly to the
Settlement Account and (B) no amounts paid to such Seller by an obligor other
than an Obligor shall be deposited into the Seller’s Account of such Seller and
(iv) to hold in trust as the Purchaser’s exclusive property and safeguard for
the benefit of the Purchaser all Collections and other amounts remitted or paid
directly to such Seller (or any of its Affiliates) in respect of Purchased
Receivables for prompt deposit into the Settlement Account in the manner set
forth in Section 5.9 below.  Each Seller hereby grants to the Purchaser a
security interest in the Seller’s Account of such Seller as additional
collateral to secure the payment and performance of such Seller’s obligations to
the Purchaser hereunder and under each of the other Facility Documents or as may
be determined in connection therewith by applicable Law.  Prior to the
occurrence of any Termination Event, each Seller shall be permitted to make
withdrawals and distributions from such Seller’s Seller’s Account.  After the
occurrence





6




of any Termination Event, the Purchaser will be authorized to take exclusive
control of each Seller’s Account and, upon taking exclusive control, will have
exclusive authority to make withdrawals and distributions from each Seller’s
Account until the Final Collection Date subject to Section 5.10.  For the
avoidance of doubt, any liens on any amounts transferred or withdrawn from any
Seller’s Account with respect to Collections on non-Purchased Receivables shall
be automatically terminated and released concurrently with such transfer or
withdrawal.

Section 5.5      Settlement.  Each Seller shall (i) transfer all Collections
received by such Seller with respect to the Purchased Receivables by wire
transfer (or such other means as is acceptable to the Purchaser) to the
Settlement Account no later than the Thursday of the week that immediately
follows the week in which such Collections are received (each such Thursday, a
“Settlement Date”, unless such Thursday is not a Business Day, in which case,
the Settlement Date shall be the next Business Day thereafter) and (ii) on each
Settlement Date, transfer the Purchase Fee and the Transaction Fee for each
Purchased Receivable the Fee Due Date of which is such Settlement Date
(regardless of whether any or all Collections with respect to any such Purchased
Receivable have been received and the timing of such receipt) to the Settlement
Account; provided, no Collections shall be deemed received by the Purchaser for
purposes of this Agreement until funds are credited to the Settlement Account as
immediately available funds or otherwise actually received by the Purchaser.

Section 5.6     Settlement Report.  On each Settlement Date, concurrently with
the transfer to the Settlement Account of any Collections in connection with any
Purchased Receivable, each Seller shall provide to the Purchaser a settlement
report setting forth in reasonable detail which Purchased Receivables sold by
such Seller have been paid and in what amounts, and which shall otherwise be in
form and substance satisfactory to the Purchaser. Each Seller shall submit such
settlement report via the BOW System; provided that, and notwithstanding
anything herein to the contrary, (i) until the BOW System is first made
available to the Sellers (which shall be at the Purchaser’s sole discretion) and
(ii) thereafter, if the BOW System is not operational, is otherwise offline or
if the Purchaser has, in its discretion, instructed each Seller that the BOW
System is no longer available for use, then such Seller shall deliver a written
settlement report to the Purchaser, and this Agreement shall be construed and
interpreted accordingly, mutatis mutandis.

Section 5.7      Termination of Servicing.

(a)        Upon the occurrence of a Termination Event, the Purchaser may, in its
discretion, terminate the appointment of each Seller or any Seller as its
servicer and agent for the servicing, administering and collecting of the
Purchased Receivables (which termination shall be automatic and immediate if
such Seller is subject to an Insolvency Event), and, upon such termination, (x)
the Purchaser may notify and instruct each Obligor to make all payments on
account of each Purchased Receivable sold by such Seller to an account
designated by the Purchaser, and (y) take any lawful action to collect any
Purchased Receivable sold by such Seller directly from the respective Obligor.

(b)        Upon termination of any Seller as servicer and until the Final
Collection Date:





7




(i)         such Seller shall not interfere with the servicing or collection of
any Purchased Receivable;

(ii)       such Seller shall not attempt to receive payment, nor itself make
collection, from any Obligor in respect of any Purchased Receivables;

(iii)      such Seller shall provide such reasonably requested information as to
assist the Purchaser to recover and enforce payment of any or all such Purchased
Receivables; and

(iv)       such Seller shall comply (at such Seller’s expense) with any
reasonable directions, orders and instructions (including any procedures for the
administration and commencement and continuation of legal or other proceedings
against each applicable Obligor to enforce payment of the Purchased Receivables
thereof) given by the Purchaser to procure the ordinary course collection of any
Purchased Receivables as directed by the Purchaser, including, at the request of
the Purchaser, joining in and being a party to any legal or other action which
the Purchaser has taken or wishes to take against the applicable Obligor with
the Purchaser being entitled to full control of such action.

Section 5.8      Late Payment Amount.  In the event that any Seller shall fail
to transfer to the Settlement Account any Collections received by such Seller
with respect to the Purchased Receivables on or before the Settlement Date
applicable thereto, then such Seller shall pay to the Purchaser a late payment
fee for the period (from and including) such Settlement Date to (but not
including) the date such payment is made by such Seller to the Settlement
Account in an amount equal to (x) the amount of such Collections, times (y) (i)
the Applicable Margin, plus (ii) the Applicable Index Rate (calculated by
reference to such calculation periods as the Purchaser may select and notify to
such Seller), computed on the basis of a 360 day year, and for actual days
elapsed, and which shall be payable on demand, or if no demand is made, on the
date such payment is made by such Seller to the Settlement Account.

Section 5.9      Amounts Held In Trust.  Each Seller covenants and agrees to
deposit in the applicable Seller’s Account all Collections and other amounts
received by any Seller (or any of its Affiliates) with respect to Purchased
Receivables without adjustment, setoff or deduction of any kind or nature within
two Business Days of receipt.  Until remitted to the applicable Seller’s
Account, such Seller will hold such funds in trust as the Purchaser’s exclusive
property and safeguard such funds for the benefit of the Purchaser.  No Seller
shall, directly or indirectly, utilize such funds for its own purposes, and no
Seller shall have any right to pledge such funds as collateral for any
obligation of such Seller or any other Person.

Section 5.10    Misdirected Payments. If, prior to the taking of exclusive
control of the Seller’s Accounts by the Purchaser pursuant to Section 5.4, any
Seller receives any payment into its Seller’s Account that does not represent a
Collection on a Purchased Receivable, such Seller shall promptly remove such
payment from such Seller’s Account. After the Purchaser has taken exclusive
control of the Seller’s Accounts pursuant to Section 5.4, the Purchaser will
return such amounts received into a Seller’s Account to the applicable Seller
upon receipt of satisfactory evidence that such amounts do not constitute
Collections on Purchased Receivables.





8




SECTION 6.   CONDITIONS PRECEDENT.

Section 6.1      Effective Date; Initial Purchase Date.  The occurrence of the
Effective Date is subject to the receipt by the Purchaser of an executed
counterpart of this Agreement.  Subject to Section 2.3, the initial purchase of
any Receivable pursuant to this Agreement on a Purchase Date (the “Initial
Purchase Date”) is subject to the satisfaction of the following conditions, as
determined by the Purchaser in its sole discretion and, as to any agreement,
document or instrument specified below, each in form and substance satisfactory
to the Purchaser in its sole discretion:

(a)       The Purchaser shall have received each of the following:

(i)         An originally executed certificate from the secretary or assistant
secretary of each Seller and the Parent, together with all applicable
attachments, certifying as to the following: (A) attached thereto is a copy of
each organizational document of such Person and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Initial Purchase Date or a recent date prior thereto; (B) set forth
therein are the signature and incumbency of the officers or other authorized
representatives of such Person executing the Facility Documents; and (C) if
necessary, attached thereto are copies of resolutions of the board of directors
(or other governing body) of such Person approving and authorizing the
execution, delivery and performance of this Agreement and the other Facility
Documents, certified as of the Initial Purchase Date or a recent date prior
thereto as being in full force and effect without modification or amendment.

(ii)       A good standing certificate from the applicable Governmental
Authority of each Seller’s and the Parent’s jurisdiction of organization, dated
a recent date prior to the Initial Purchase Date.

(iii)      Opinions of counsel to each Seller and the Parent with respect to no
conflict with organizational documents, no conflict with laws, no conflict with
material agreements and true sale matters.

(iv)       Lien search reports with respect to each Seller, and releases of any
Adverse Claim on the Receivables shown in such reports.

(v)        Evidence of filing of such UCC financing statements or other filings
as are required hereunder.

(vii)     Evidence that the applicable Seller has delivered a notice of
assignment to the Metropolitan Transportation Authority (MTA, NY) duly executed
by such Seller with respect to the Receivables to be included in the first
Purchase Request hereunder and which instructs such Obligor to make payments on
such Receivables directly to the applicable Seller’s Account, which evidence
shall include, without limitation, a copy of such notice and the contact
information (including the name, title, address and phone number) of the
individuals to whom such notice was delivered.





9




Section 6.2      Each Purchase Date.  Subject to Section 2.3, the Purchaser’s
purchase of any Receivable on a Purchase Date (including the Initial Purchase
Date) is subject to the satisfaction of the following conditions, as determined
by the Purchaser in its sole discretion:

(a)        The Purchaser shall have received a fully executed and completed
Purchase Request as described in Section 2.1 hereto no later than 2:00 pm
(Pacific Standard Time) three (3) Business Days prior to such Purchase Date.

(b)        After giving effect to such purchase, the Total Outstanding Amount as
of such date will not exceed the Facility Amount.

(c)        After giving effect to such purchase, the Total Outstanding Amount of
all Purchased Receivables of any Obligor will not exceed the applicable Obligor
Sublimit.

(d)        The aggregate Purchase Price for all Receivables to be sold by any
Seller to the Purchaser on such Purchase Date shall not be less than $1,000,000.

(e)        Each Receivable to be sold by any Seller to the Purchaser on such
Purchase Date is an Eligible Receivable.

(f)        The representations and warranties made by each Facility Party in
Section 7 are true and correct in all material respects as of such Purchase Date
(except for those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects) on and as of that
Purchase Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall have been true and
correct in all respects) on and as of such earlier date.

SECTION 7.   REPRESENTATIONS AND WARRANTIES.

Section 7.1      Facility Parties.  Each Facility Party hereby makes the
following representations and warranties for the benefit of the Purchaser as of
the Effective Date and on each Purchase Date:

(a)        Such Facility Party is duly organized, validly existing and, to the
extent applicable under the Laws of its jurisdiction of organization, in good
standing under the Laws of its jurisdiction of organization and has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except to the extent that failure to comply with the foregoing statements would
not reasonably be expected to materially adversely affect its ability to perform
its obligations hereunder or under the other Facility Documents.

(b)        If such Facility Party is a Seller, such Seller has the requisite
power to enter into and deliver this Agreement and the other Facility Documents
and to assign and sell the Receivables being sold by it on the applicable
Purchase Date in the manner herein contemplated, and it has taken all necessary
corporate or other action required to





10




authorize the execution, delivery and performance of this Agreement, the other
Facility Documents and the assignment and sale of such Receivables.

(c)        This Agreement, the other Facility Documents and the sale, assignment
and transfer of the Purchased Receivables hereunder constitutes the legal, valid
and binding obligations of such Facility Party, enforceable in accordance with
their terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting the rights and remedies of creditors
and general principles of equity, regardless of whether enforcement is sought in
proceedings in equity or at law, and shall not be in conflict with, result in a
breach of or, with notice or lapse of time or both, constitute a default under,
any material indenture, agreement or other instrument, or result in the creation
or imposition of any Adverse Claim upon any Purchased Receivable.

(d)        All written data, materials and information provided by it to the
Purchaser in connection herewith (including the UCC Information), and with
respect to each Contract, each Receivable being sold by it hereunder, each
Obligor, the relationship between it and each Obligor, and each Obligor’s
payment history (including timeliness of payments), is, to the knowledge of such
Facility Party, true and correct in all material respects.  If such Facility
Party is a Seller, upon the filing of a UCC financing statement in the
jurisdiction of organization of such Seller set forth in the UCC Information,
listing such Seller, as debtor/seller, and the Purchaser, as secured
party/buyer, and covering Purchased Receivables from time to time purchased
hereunder, the Purchaser shall have a first priority perfected security interest
(as understood under the UCC) in each such Purchased Receivable sold by such
Seller.

(e)        Neither the execution nor the delivery of this Agreement, the other
Facility Documents or any of the other documents related hereto or thereto, nor
the performance of or compliance with the terms and provisions hereof or
thereof, will, in any material respect, conflict with or result in a material
breach of (i) any Laws, (ii) any other agreement or instrument binding upon such
Facility Party or any of its properties (which conflict or breach, in the case
of clause (i) or (ii), would reasonably be expected to have a material adverse
effect on such Facility Party’s ability to perform its obligations under any
Facility Document), or (iii) any provision of such Facility Party’s
organizational documents.

(f)        No authorization, consent or approval or other action by, and no
notice to or filing (other than the UCC financing statements required to be
filed hereunder) with, any Governmental Authority is required to be obtained or
made by such Facility Party for the due execution, delivery and performance by
it of this Agreement or any other Facility Document.

(g)        Such Facility Party has implemented and maintains in effect policies
and procedures designed to ensure compliance by such Facility Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions.





11




(h)        None of (i) such Facility Party, any of its Subsidiaries or any of
their respective directors or officers, or, to the knowledge of such Facility
Party, any of their respective employees or affiliates, or (ii) to the knowledge
of such Facility Party, any agent of such Facility Party or any Subsidiary of
such Facility Party that will act in any capacity in connection with or benefit
from the transactions contemplated hereby, (A) is a Sanctioned Person, or (B) is
in violation of any AML Laws, Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions.

(i)         No transaction, or transfer of purchase proceeds, contemplated by
this Agreement (A) relates, directly or indirectly, to any activities or
business of or with a Sanctioned Person or with or in a Sanctioned Country; or
(B) will cause a violation of any AML Laws, Anti-Corruption Laws, Anti-Terrorism
Laws or applicable Sanctions by any Person participating in the transactions
contemplated by this Agreement.

(j)         Neither such Facility Party nor any of its Subsidiaries, has engaged
in or intends to engage in any dealings or transactions with, or for the benefit
of, any Sanctioned Person or with or in any Sanctioned Country.

(k)        All required permits, authorizations and licenses, including foreign
exchange authorizations, import and export licenses, and all necessary
governmental authorizations for payment by the applicable Obligor of the
Purchased Receivables in Dollars, necessary for or related to the Purchased
Receivables have been obtained on or before the applicable Purchase Date
thereof.

(l)         No Termination Event has occurred and is continuing.

(m)       If such Facility Party is a Seller, each Receivable to be sold by such
Seller to the Purchaser on a Purchase Date is an Eligible Receivable as of such
Purchase Date.

(n)        The Purchaser has “control” (as defined in § 9-104 of the UCC) over
each Seller’s Account.

(o)        There is no pending or, to its knowledge, threatened action,
proceeding, investigation or injunction, writ or restraining order affecting
such Facility Party or any of its Subsidiaries before any court, Governmental
Authority or arbitrator, which could reasonably be expected to have a Material
Adverse Effect.

(p)        No effective financing statement or other instrument similar in
effect covering any Purchased Receivable is on file in any recording office,
except those filed in favor of the Purchaser relating to this Agreement, and no
competing notice or notice inconsistent with the transactions contemplated in
this Agreement remains in effect.  If such Facility Party is a Seller, such
Seller has not pledged or granted any security interest in any Purchased
Receivable to any person except pursuant to this Agreement.

(q)        Such Facility Party is in compliance with all covenants and other
terms and conditions contained in this Agreement.

SECTION 8.   COVENANTS.





12




Section 8.1      Facility Parties.  At all times prior to the Final Collection
Date, each Facility Party agrees to perform each of the following covenants:

(a)        Existence, Etc.  Such Facility Party shall take all necessary steps
and actions to preserve its organizational existence and comply in all material
respects with all Laws applicable to such Facility Party in the operation of its
business, except to the extent the failure to so comply could not reasonably be
expected to materially adversely affect its ability to perform its obligations
hereunder.

(b)        Information, Etc.  If such Facility Party is a Seller, such Seller
will provide the Purchaser, promptly after request thereby, with such
information, reports, documents, books and records related to a Purchased
Receivable as the Purchaser may reasonably request, including (a) a copy of the
purchase order or sales order and Invoices relating to each Purchased
Receivable; (b) a copy of the bill of lading and any other shipping document
relating to the Purchased Receivable; and (c) all billings, statements,
correspondence and memoranda directed to the customer in relation to each
Purchased Receivable.

(c)        Seller’s Books and Records.  If such Facility Party is a Seller, such
Seller shall maintain its books and records so that such records that refer to
Purchased Receivables sold hereunder shall indicate clearly that such Seller’s
right, title and interest in such Receivables have been sold to the Purchaser.

(d)        Contracts.  If such Facility Party is a Seller, such Seller shall
duly perform and comply in all material respects with all terms, provisions, and
obligations under each Contract and refrain from taking any action or omitting
to take any action thereunder which, individually or in the aggregate, could
reasonably be expected to materially prejudice or limit the Purchaser’s rights
to payment with respect to the Purchased Receivables.  If such Facility Party is
a Seller, such shall not modify the terms of any Contract in any manner which
could adversely affect the rights of the Purchaser as the owner of the Purchased
Receivables or would otherwise reduce the amount due thereunder or the change
the Maturity Date thereof.

(e)        Financial Reporting.  The Parent shall deliver to the Purchaser (a)
as soon as available and in any event forty-five (45) days after the end of each
fiscal quarter of the Parent, a copy of the quarterly report of such quarter for
the Parent, containing financial statements for such quarter, such financial
statements to contain at least a balance sheet, a statement of earnings, a
statement of cash flows and a statement of retained earnings, and (b) as soon as
available and in any event ninety (90) days after the end of each financial year
of the Parent, a copy of the annual report of such year for the Parent,
containing financial statements for such year, such financial statements to
contain at least a balance sheet, a statement of earnings, a statement of cash
flows and a statement of retained earnings; provided, if the Parent files its
consolidated financial statements with the Securities and Exchange Commission,
the Parent shall be deemed to be in compliance with this clause and shall not be
required to deliver the foregoing financial statements to the Purchaser.





13




(f)        Notice of Events, Etc.  If such Facility Party is a Seller, such
Seller shall promptly notify the Purchaser in writing of, to the knowledge of
such Seller, (a) any material event or occurrence, including any material breach
or default by such Seller or by any Obligor of any term or provision of any
Contract with respect to any Purchased Receivable, any Commercial Dispute, or
any governmental action affecting the ability of it or such Obligor to perform
its obligations under the applicable Contract to which it is a party; or (b) any
change to the UCC Information at least thirty (30) days prior to such change.

(g)        Required Disclosures.  If such Facility Party is a Seller, such
Seller shall make all disclosures required by any applicable Law with respect to
the sale of the Purchased Receivables hereunder, and account for such sale in
accordance with GAAP.

(h)        Adverse Claims, Etc.  If such Facility Party is a Seller, such Seller
shall not create or permit to exist any Adverse Claim over all or any of such
Seller’s or the Purchaser’s rights, title and interest in or to any Purchased
Receivable or any Contract under which any Purchased Receivable arises, or
otherwise sell, assign or otherwise transfer any right, title and interest in or
to the Purchased Receivables or any Contract under which any Purchased
Receivable arises except as specifically provided for herein.

(i)         No Modifications, Etc.  If such Facility Party is a Seller, such
Seller shall not extend, amend or otherwise modify the terms of any Purchased
Receivable, including with respect to the Maturity Date thereof, or grant any
Dilution with respect to such Purchased Receivable, in each case, without the
prior written consent of the Purchaser.

(j)         Anti-Corruption Laws, AML Laws, Anti-Terrorism Laws and
Sanctions.  Such Facility Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Facility Party and its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws, AML Laws, Anti-Terrorism Laws and
Sanctions.  Such Facility Party shall not effect the sale of any Receivable, and
the proceeds of purchase of any Receivable shall not, directly or indirectly, be
used, or lent, contributed or otherwise made available to any Subsidiary, joint
venture partner or other Person (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country
(including, but not limited to, transshipment or transit through a Sanctioned
Country), or involving any goods originating in or with a Sanctioned Person or
Sanctioned Country, or (C)  in any manner that would result in the violation of
any Sanctions by any Person (including any Person participating in the
transactions contemplated hereunder, whether as underwriter, advisor, lender,
issuing bank, investor or otherwise).

(k)        Further Assurances.  Such Facility Party shall, at its expense,
promptly execute and deliver all further instruments and documents, and take all
further action, that the Purchaser may reasonably request in order to perfect,
protect or more fully evidence or implement the transactions contemplated
hereby, or to enable the Purchaser to exercise





14




or enforce any of its rights with respect to the Purchased Receivables.  Without
limiting the foregoing, such Seller hereby authorizes the Purchaser to file UCC
financing statements describing the Purchased Receivables, together with any
amendments relating thereto.

SECTION 9.   REPURCHASE; DEEMED COLLECTIONS.

Section 9.1      Repurchase.

(a)        Upon the occurrence of a Repurchase Event with respect to any
Purchased Receivable, the Purchaser may, upon written notice to the applicable
Seller (a “Repurchase Notice”), require such Seller to repurchase such Purchased
Receivable for an amount equal to the Repurchase Price of such Purchased
Receivable.

(b)        Upon delivery of a Repurchase Notice, (i) the Repurchase Price
together with all other amounts under this Agreement and the other Facility
Documents with respect to the applicable Purchased Receivable shall become due
and payable immediately, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by each Seller; and (ii)
the applicable Seller shall pay to the Purchaser such Repurchase Price on the
date specified in such notice (the “Repurchase Date”), which date shall be no
sooner than three (3) Business Days following delivery of such Repurchase
Notice.

(c)        Upon receipt of the Repurchase Price with respect to any Purchased
Receivable, the Purchaser shall (at the cost and expense of the applicable
Seller) execute such documents as may be necessary to re‑assign, without
recourse, representation or warranty, and at no further cost to the Purchaser,
such Purchased Receivable to the applicable Seller.

Section 9.2      Additional Compensation.  Without limiting any Seller’s
obligation to repurchase any Purchased Receivable in accordance with Section
9.1, if any Purchased Receivable is not paid in full on or before the
Consolidated Due Date thereof on account of any Commercial Dispute with respect
thereto, the applicable Seller shall pay to the Purchaser as additional
compensation, on the earliest to occur of (a) the date of payment in full of
such Purchased Receivable by the applicable Obligor, (b) the date of payment of
the Repurchase Price of such Purchased Receivable, and (c) the date that is
sixty (60) days after such Consolidated Due Date, for the period from (and
including) the Business Day next occurring after such Consolidated Due Date to
(but not including) the earliest to occur of the foregoing clauses (a), (b) and
(c), an amount equal to (x) the then outstanding amount of such Purchased
Receivable as of such date of payment, times (y) (i) the Applicable Margin, plus
(ii) the Applicable Index Rate (calculated by reference to such calculation
periods as the Purchaser may select and notify to such Seller) plus (iii) 2.50%,
computed on the basis of a 360 day year, and for actual days elapsed.

Section 9.3      Deemed Collections.

(a)        In the event that any Seller breaches any covenant in this Agreement
in a manner which materially and adversely affects the collectability of a
Purchased





15




Receivable (and for the avoidance of doubt, any amendment, modification, waiver
or supplement with respect to any payment term of such Purchased Receivable,
including the amount or contractual due date thereof, shall be deemed to
materially and adversely affect the collectability thereof) and such Purchased
Receivable has not been collected on the Consolidated Due Date thereof, the
Purchaser may, upon written notice to such Seller (a “Deemed Collection
Notice”), require such Seller to pay to the Purchaser the applicable Deemed
Collection Amount.

(b)        Upon delivery of a Deemed Collection Notice, (i) the Deemed
Collection Amount together with all other amounts under this Agreement with
respect to the applicable Purchased Receivable shall become due and payable
immediately, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Seller; and (ii) the applicable
Seller shall pay to the Purchaser such Deemed Collection Amount on the date
specified in such notice (the “Deemed Collection Date”).

SECTION 10. PARENT OBLIGATIONS; CONFIRMATION; TERMINATION OF PARENT OBLIGATIONS.

Section 10.1    Parent Obligations.

(a)        For value received by it and the Sellers, the Parent hereby
absolutely, unconditionally and irrevocably agrees to be jointly and severally
obligated with the Sellers hereunder and undertakes (as primary obligor and not
merely as surety) for the benefit of the Purchaser the due and punctual
performance and observance by each Seller (and any of its successors and assigns
in such capacity) of all its covenants, agreements, undertakings, indemnities
and other obligations or liabilities (including, in each case, those related to
any breach by any Seller of its representations, warranties and covenants),
whether monetary or non-monetary and regardless of the capacity in which
incurred (including all of each Seller’s payment, repurchase, indemnity or
similar obligations), under this Agreement and the other Facility Documents
(collectively, the “Parent Obligations”), irrespective of: (A) the validity,
binding effect, legality, subordination, disaffirmance, enforceability or
amendment, restatement, modification or supplement of, or waiver of compliance
with, this Agreement, the other Facility Documents or any documents related
hereto or thereto, (B) any change in the existence, formation or ownership of,
or the bankruptcy or insolvency of, any Seller or any other Person, (C) any
extension, renewal, settlement, compromise, exchange, waiver or release in
respect of any Parent Obligation (or any collateral security therefor, including
the property sold, contributed or any party to this Agreement or any other
Facility Document), (D) the existence of any claim, set-off, counterclaim or
other right that the Parent or any other Person may have against any Seller or
any other Person, (E) any impossibility or impracticability of performance,
illegality, force majeure, act of war or terrorism, any act of any Governmental
Authority or any other circumstance or occurrence that might otherwise
constitute a legal or equitable discharge or defense available to, or provides a
discharge of, the Parent, (F) any Law affecting any term of any of the Parent
Obligations or any Facility Document, or rights of the Purchaser with respect
thereto or otherwise, (G) the failure by the Purchaser to take any steps to
perfect





16




and maintain perfected its interest in, or the impairment or release of, any
Purchased Receivable or any collateral, (H) any failure to obtain any
authorization or approval from or other action by or to notify or file with, any
Governmental Authority required in connection with the performance of the Parent
Obligations or otherwise or (I) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, the
Parent, any surety or any guarantor (other than the defense of performance
and/or payment in full of the Parent Obligations).

(b)        The Parent’s obligations hereunder shall not be conditioned on the
Purchaser or any other Person having first made any request of or demand upon or
given any notice to any Seller or any other Person or having initiated any
action or proceeding against any Seller or any other Person in respect
thereof.  The Parent also hereby expressly waives any defenses based on any of
the provisions set forth above and all defenses it may have as a guarantor or a
surety generally or otherwise based upon suretyship, impairment of collateral or
otherwise in connection with the Parent Obligations whether in equity or at
law.   The Parent hereby also expressly waives diligence, presentment, demand,
protest or notice of any kind whatsoever, as well as any requirement that the
Purchaser exhaust any right to take any action against any Seller or any other
Person (including the filing of any claims in the event of a receivership or
bankruptcy of any of the foregoing), or with respect to any collateral or
collateral security at any time securing any of the Parent Obligations, and
hereby consents to any and all extensions of time of the due performance of any
or all of the Parent Obligations.  The Parent agrees that it shall not exercise
or assert any right which it may acquire by way of subrogation under this
Agreement unless and until all Parent Obligations shall have been indefeasibly
paid and performed in full.  For the sake of clarity, and without limiting the
foregoing, it is expressly acknowledged and agreed that the Parent Obligations
do not include the payment or guaranty of any amounts to the extent such amounts
constitute recourse with respect to a Purchased Receivable resulting solely from
an Insolvency Event of the applicable Obligor or the financial inability of the
Obligor to pay such Purchased Receivable on the maturity date thereof.

Section 10.2    Confirmation.  The Parent hereby confirms that the transactions
contemplated by the Facility Documents have been arranged between the Sellers
and the Purchaser with the Parent’s full knowledge and consent and any
amendment, restatement, modification or supplement of, or waiver of compliance
with, the Facility Documents in accordance with the terms thereof by any of the
foregoing shall be deemed to be with the Parent’s full knowledge and
consent.  The Parent hereby confirms that it is in the best interest of the
Parent to execute this Agreement, inasmuch as the Parent (individually) and the
Parent and its Subsidiaries (collectively) will derive substantial direct and
indirect benefit from the transactions contemplated by this Agreement and the
other Facility Documents.

Section 10.3    Termination of Parent Obligations.

(a)        The Parent’s obligations hereunder shall remain operative and
continue in full force and effect until the Final Collection Date, subject to
the terms of Section 2.2. To the fullest extent permitted by Law, no invalidity,
irregularity or unenforceability by reason of any bankruptcy, insolvency,
reorganization or other similar Law, or any other





17




Law or order of any Governmental Authority thereof purporting to reduce, amend
or otherwise affect the Parent Obligations shall impair, affect, or be a defense
to or claim against the obligations of the Parent under this Agreement.

(b)        The Parent’s obligations shall survive the insolvency of any Seller
or any other Person and the commencement of any case or proceeding by or against
any Seller or any other Person under any bankruptcy, insolvency, reorganization
or other similar Law.  No automatic stay under any bankruptcy, insolvency,
reorganization or other similar Law with respect to any Seller or any other
Person shall postpone the obligations of the Parent under this Agreement.

(c)        If at any time payment or other satisfaction of any of the Parent
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency, or reorganization of any Seller or otherwise, as
applicable, the Parent’s obligations hereunder shall be reinstated, as the case
may be, as though such payment had not been made or other satisfaction occurred,
whether or not the Purchaser (or its respective assigns) is in possession of
this Agreement.

SECTION 11. MISCELLANEOUS.

Section 11.1     Indemnity.  Each Facility Party agrees, jointly and severally,
to indemnify, defend and save harmless the Purchaser (including each of its
branches, affiliates, officers, directors, employees or other agents, the
“Indemnified Party”), forthwith on demand, from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for any
Indemnified Party in connection with any investigative, administrative or
judicial proceeding or hearing commenced or threatened by any Person, regardless
of whether any such Indemnified Party shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by any Indemnified
Party in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign Laws, on common
law or equitable cause or on contract or otherwise, that may be imposed on,
incurred by, or asserted against any Indemnified Party, in any manner relating
to or arising out of or incurred in connection with this Agreement, the other
Facility Documents, any Purchased Receivable or any of the transactions
contemplated hereby or thereby, including with respect to any Retained
Obligations (collectively, the “Indemnified Liabilities”); provided, no Facility
Party shall have any obligation to any Indemnified Party hereunder with respect
to (a) any Indemnified Liabilities to the extent such Indemnified Liabilities
arise from the gross negligence or willful misconduct of that Indemnified Party,
in each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction, or (b) any non-payment of any Purchased Receivable
resulting solely from an Insolvency Event of the applicable Obligor or the
financial inability of the Obligor to pay such Purchased Receivable on the
applicable Maturity Date.  Without prejudice to the survival of any other
provision hereof, the terms of this Section 11.1 shall survive the termination
of this Agreement and payment of all other amounts payable hereunder.

Section 11.2    Duties and Taxes.  All stamp, documentary, registration or other
like duties or Taxes (excluding Taxes upon or measured by the net income of the
Purchaser),





18




including Taxes and any penalties, additions, fines, surcharges or interest
relating thereto, or any notarial fees which are imposed or chargeable on or in
connection with this Agreement, any other Facility Document or any Purchased
Receivable shall be paid by the Facility Parties, it being understood and agreed
that the Purchaser shall be entitled but not obligated to pay any such duties or
Taxes (regardless of whether they are its primary responsibility), and each
Facility Party shall on demand, jointly and severally, indemnify the Purchaser
against those duties or Taxes and against any costs and expenses so incurred by
it in discharging them.

Section 11.3    Expenses.  Each Facility Party agrees, jointly and severally, to
pay promptly on demand (a) all actual documented and reasonable costs and
expenses incurred by the Purchaser in connection with the negotiation,
preparation and execution of the Facility Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby, including the reasonable and documented fees, expenses and
disbursements of counsel to the Purchaser in connection therewith; and (b) all
actual documented and reasonable costs and expenses, including reasonable and
documented attorneys’ fees and costs of settlement, incurred by the Purchaser in
enforcing any obligations of any Facility Party under any Facility Document or
in collecting any payments due from any Facility Party hereunder or under the
other Facility Documents or in connection with any refinancing or restructuring
of the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings.

Section 11.4    Setoff.  In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, the
Purchaser is hereby authorized by each Facility Party at any time or from time
to time, without notice to such Facility Party or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other indebtedness at any time held or owing by the Purchaser
to or for the credit or the account of such Facility Party against and on
account of the obligations and liabilities of such Facility Party to the
Purchaser hereunder and under the other Facility Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Facility Document, regardless of whether (a) the Purchaser shall have made
any demand hereunder or (b) any amounts due hereunder shall have become due and
payable pursuant hereto and although such obligations and liabilities, or any of
them, may be contingent or unmatured.

Section 11.5    Notices.  All notices, requests and demands given or made under
the Facility Documents shall be given or made in writing and unless otherwise
stated shall be made by email, telefax or letter using the address as set forth
below or such other address as the party may designate to the other party in
accordance with the provisions of this Section 11.5.  All notices, requests and
demands shall be deemed to have been duly given or made (a) if sent by e-mail,
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, return e-mail or other
written acknowledgement); (b) if sent by telefax, when the confirmation showing
the completed transmission has been received; provided, for each of the
foregoing clauses (a) and (b), if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient; and (c) if sent via a reputable international
courier, when it has been left at the relevant address





19




or five (5) Business Days after being delivered to such reputable international
courier, in an envelope addressed to the applicable person at that address and
to the attention of the person(s) set forth below.  Each party to this Agreement
shall promptly inform each other party hereto of any changes in their respective
addresses or facsimile numbers specified herein.

 

If to Cubic Corporation:

Cubic Corporation

9333 Balboa Ave, San Diego

San Diego, CA 92123

Attn: Rhys Williams

Tel: 858-266-8294

Email: Rhys.williams@cubic.com

 

If to Cubic Transportation Systems, Inc.:

Cubic Transportation Systems, Inc.

5650 Kearny Mesa Rd

San Diego, CA 92111

Attn: Rhys Williams

Tel: 858-266-8294

Email: Rhys.williams@cubic.com

 

If to any other Seller:

 

As provided in its respective Joinder Agreement.

 

If to Purchaser:

Bank of the West

4180 La Jolla Village Drive, Suite 405

La Jolla, CA 92037

Attn: Doug Lambell

Tel: 858-352-005

Email: Douglas.lambell@bankofthewest.com

With a copy to :

Bank of the West

440 MacArthur Blvd, Suite 600

Newport Beach, CA 92660

Attn: Stephen Carew

Tel: 949-797-1830

Email: Stephen.carew@bankofthewest.com

 





20




A Purchase Request, any settlement report described in Section 5.6, and, in each
case, any supporting documentation in connection therewith, such as copies of
invoices, not submitted via the BOW System may be sent by a Seller by email
attachment in portable document format (.pdf).

Section 11.6    Certificates and Determinations.  Any certification or
determination by the Purchaser of a rate or amount under any Facility Document
shall be, absent manifest error, conclusive evidence of the matters to which it
relates.

Section 11.7    Assignments and Transfers.  The Purchaser may at any time
assign, transfer or participate any of its rights under the Facility Documents
to another purchaser or financial institution; provided, with respect to any
assignment (but not, for the avoidance of doubt, in the case of any
participation, for which neither notice to, nor the consent of, any party shall
be required), the Purchaser shall notify each Facility Party and obtain each
Facility Party’s written consent thereto, which consent shall not be (x)
unreasonably withheld or delayed, and (y) required at any time a Termination
Event has occurred and is continuing.  No Facility Party shall assign or
otherwise transfer its rights, benefits or obligations under the Facility
Documents without the prior written consent of the Purchaser.  Subject to the
foregoing, this Agreement shall be binding on and shall inure to the benefit of
each party hereto and its successors and assigns.

Section 11.8    Waivers, Remedies Cumulative.  No failure to exercise, nor any
delay in exercising, on the part of the Purchaser, any right or remedy under the
Facility Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise
thereof or the exercise of any other right or remedy.  The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by Law.

Section 11.9   Accounting Treatment.  Each Facility Party agrees and
acknowledges that it is a sophisticated party in relation to this Agreement and
that it has taken independent legal and accounting advice in relation to the
accounting treatment to be applied to this Agreement.  Each Facility Party
acknowledges and agrees that it has not relied on any representation of the
Purchaser in this regard.

Section 11.10  Third Party Rights.  No Person not a party to this Agreement
shall be deemed a third party beneficiary hereof.

Section 11.11  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement shall become effective when it shall have been
executed by the Purchaser and when the Purchaser shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.





21




Section 11.12  Entire Agreement.  This Agreement and the other Facility
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

Section 11.13  Amendments, Etc.  No amendment, modification, termination or
waiver of any term or condition of any Facility Document shall be effective
without the written concurrence of each Facility Party and the Purchaser.

Section 11.14  Exclusion of Liability.  To the extent permitted by applicable
Law, no Facility Party shall assert, and each Facility Party hereby waives, any
claim against the Purchaser and its affiliates, members of the board of
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages  (as opposed
to direct or actual damages) (regardless of whether the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any other Facility Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any purchase or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Facility Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, regardless of whether accrued and
regardless of whether known or suspected to exist in its favor.

Section 11.15  Severability.  In case any provision in, or obligation under, any
Facility Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.16  Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.17  Governing Law.  This Agreement and the other Facility Documents
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Facility Document (except, as to any other Facility Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the laws of the
State of New York.

Section 11.18  Consent to Jurisdiction.  Each Facility Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Purchaser in any way relating to
this Agreement or any other Facility Document or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in





22




such New York State court or, to the fullest extent permitted by applicable law,
in such federal court.  Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Facility Document
shall affect any right that the Purchaser may otherwise have to bring any action
or proceeding relating to this Agreement or any other Facility Document against
any Facility Party or its properties in the courts of any jurisdiction.  Each
Facility Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Facility Document in any court referred to
herein.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.5.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

Section 11.19  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.20  Joint and Several Obligations.  The obligations of the Sellers
hereunder are joint and several.  To the maximum extent permitted by Law, each
Seller hereby waives any claim, right or remedy which such Seller now has or
hereafter acquires against any other Seller that arises hereunder including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of the Purchaser against any Seller or any of its property which the
Purchaser now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise.  In addition, each Seller hereby waives any right to proceed against
the other Sellers, now or hereafter, for contribution, indemnity, reimbursement,
and any other suretyship rights and claims, whether direct or indirect,
liquidated or contingent, whether arising under express or implied contract or
by operation of law, which any Seller may now have or hereafter have as against
the other Seller with respect to the transactions contemplated by this
Agreement.

Section 11.21  Joinder of Additional Sellers.   At any time from the date hereof
until the termination of this Agreement, with the written consent of the
Purchaser in its sole and absolute





23




discretion, one or more additional U.S. subsidiaries of the Parent (each, an
“Additional Seller”), may join this Agreement as a Seller in all respects by
delivering a Joinder Agreement to the Purchaser along with such other approvals,
certificates, legal opinions and other documents as the Purchaser may request,
in each case, in form and substance reasonably acceptable to the Purchaser. Upon
receipt of such Joinder Agreement and such other documents, such Additional
Seller shall become a Seller hereunder, subject to the rights, duties and
obligations of a Seller in all respects.

Section 11.22  USA Patriot Act.  The Purchaser hereby notifies each Facility
Party that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies such Facility Party,
which information includes the name and address of such Facility Party and other
information that will allow the Purchaser to identify such Facility Party in
accordance with the PATRIOT Act.

Section 11.23   Confidentiality.  The Purchaser shall hold all non-public
information confidential regarding each Facility Party and its business,
identified as such thereby and obtained by the Purchaser pursuant to the
requirements hereof, in accordance with its customary procedures for handling
confidential information of such nature, it being understood and agreed by each
Facility Party that, in any event, the Purchaser (a) may make disclosures of
such non-public information (i) to its Affiliates and to the Purchaser’s and its
Affiliates’ respective employees, legal counsel, independent auditors and other
experts or agents and advisors or to the Purchaser’s current or prospective
funding sources and to other Persons authorized by the Purchaser to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); (ii) to any
actual or potential assignee, or transferee of any rights, benefits, interests
and/or obligations under this Agreement or to any direct or indirect contractual
counterparties (or the professional advisors thereto) in swap or derivative
transactions related hereto (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (iii) as
required or requested by any regulatory authority purporting to have
jurisdiction over the Purchaser or its Affiliates (including any self-regulatory
authority); provided, unless prohibited by applicable Law or court order, the
Purchaser shall make reasonable efforts to notify the applicable Facility Party
of any request by such regulatory authority (other than any such request in
connection with any examination of the financial condition or other routine
examination of the Purchaser by such regulatory authority) for disclosure of any
such non-public information prior to the actual disclosure thereof; (iv) to the
extent required by order of any court, governmental agency or representative
thereof or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or judicial process; provided, unless prohibited by
applicable law or court order, the Purchaser shall make reasonable efforts to
notify the applicable Facility Party of such required disclosure prior to the
actual disclosure of such non-public information, (v) in connection with the
exercise of any remedies hereunder or any action or proceeding relating to this
Agreement or any other Facility Document or the enforcement of rights hereunder
or thereunder, (vi) with the consent of the applicable Facility Party, (vii) to
the extent such information (A) becomes publicly available





24




other than as a result of a breach of this Section, (B) becomes available to the
Purchaser or any of its Affiliates on a non-confidential basis from a source
other than the applicable Facility Party unless the Purchaser or such Lender has
knowledge that such source is subject to an obligation to such Facility Party to
keep such information confidential, or (C) is independently developed by the
Purchaser or (viii) to any service provider with whom the Purchaser contracts
for the use of the BOW System and the Purchaser’s contractors and agents
provided that such Persons agree to hold such information confidential pursuant
to customary commercial terms; (b) may disclose the existence of this Agreement
and the information about this Agreement to market data collectors and similar
service providers to the lending industry (including for league table
designation purposes) and to service providers to the Purchaser in connection
with the administration and management of this Agreement and the other Facility
Documents; and (c) may (at its own expense) place advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, in the form of a “tombstone” or
otherwise describing the names of each Facility Party and the amount, type and
closing date with respect to the transactions contemplated hereby.

[remainder of page intentionally left blank]

 



25




IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:

 

 

 

 

SELLERS:

 

 

 

 

CUBIC CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARENT:

 

 

 

 

CUBIC CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





S-1




 

 

 

 

 

PURCHASER:

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



S-2




ANNEX A TO

UNCOMMITTED RECEIVABLES PURCHASE AGREEMENT

DEFINED TERMS AND INTERPRETATION

A.  Defined Terms.  As used in this Annex A, the term “Agreement” means the
Agreement (as defined herein) to which this Annex A is attached.

“Additional Seller” has the meaning set forth in Section 11.21 hereof.

“Adverse Claim” means any Lien other than as arising under the Agreement.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such specified Person.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Purchaser, any Seller or any Subsidiary from time to time concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Seller or any Subsidiary from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any of the Laws relating to terrorism or money
laundering, including Executive Order No.  13224, the PATRIOT Act, the Bank
Secrecy Act, the Money Laundering Control Act of 1986 (i.e., 18 U.S.C. §§ 1956
and 1957), the Laws administered by OFAC, and all Laws comprising or
implementing these Laws.

“Applicable Index Rate” means, with respect to a Purchased Receivable or any
other amount, (a) the interest rate for Dollar deposits for the relevant period
which is displayed on the screen display designated “LIBOR01” of the Reuters
service at or about 11:00 am London time on the applicable day of determination;
or (b) if the rate as set forth in clause (a) is not available, the arithmetic
mean of the rates (rounded upwards to four decimal places) at which the
Purchaser was offering deposits for the relevant period in an amount comparable
to such Purchased Receivable or amount in Dollars to leading banks in the London
interbank market.

“Applicable Margin” means, with respect to any Obligor, the applicable margin
percentage set forth opposite such Obligor on Annex B (or as modified from time
to time in a written agreement between the Sellers and the Purchaser).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.





Annex A-1




“BOW Platform Terms” means the terms and conditions of use of the BOW System, as
such terms and conditions may be agreed upon from time to time; provided that,
in the case of a conflict between the BOW Platform Terms and the Agreement, the
Agreement shall govern.

“BOW System” means the Purchaser’s communication tool accessible via the
internet to enable clients to offer various Receivables for sale and for the
loading approval and monitoring of such Receivables on a platform pursuant to
the BOW Platform Terms.

“Buffer Maturity Date” means, with respect to any Eligible Receivable, the
Maturity Date of such Eligible Receivable plus the Buffer Period applicable
thereto.

“Buffer Period” means, with respect to any Obligor, the number of days set forth
opposite such Obligor on Annex B.

“Business Day” means a day on which banks are open for business in New York and
London.

“Collections” means, with respect to any Purchased Receivable, all payments made
on such Purchased Receivable and any other payments, receipts or recoveries
received by a Seller with respect to such Purchased Receivable.

“Commercial Dispute” means, with respect to any Receivable, any bona fide
dispute or claim, including any bona fide dispute as to price, invoice terms,
quantity, quality, or late or wrongful delivery and claims of release from or
waiver of liability, any bona fide counterclaims or any bona fide claim of
deduction, setoff, recoupment or counterclaim or otherwise, in each case between
the applicable Seller and the applicable Obligor and arising out of or in any
way relating to such Purchased Receivable or any other transaction related
thereto that results in such Obligor not paying the Net Face Value of such
Purchased Receivable within 60 days after the applicable Maturity Date while
such Obligor is not subject to an Insolvency Event. The Purchaser shall
reasonably consider all relevant information that is provided regarding the bona
fide nature or validity of any alleged Commercial Dispute. For the avoidance of
any doubt, any discussions, negotiations, or disputes between the applicable
Seller and the applicable Obligor with respect to the contractual terms for the
sale of goods or provision of services by such Seller to such Obligor not
affecting the amount payable by the Obligor on such Purchased Receivable shall
not constitute a Commercial Dispute;  provided that if a Purchased Receivable or
any portion thereof remains unpaid for 60 days following the Maturity Date
thereof, a Commercial Dispute shall automatically be deemed to exist unless the
applicable Seller has provided the Purchaser evidence reasonably satisfactory to
the Purchaser that (x) such purported Commercial Dispute is not bona fide or (y)
such non-payment is the result of an Insolvency Event of the applicable Obligor
or the financial inability of such Obligor to pay such Purchased Receivable;
provided,  further, for the avoidance of doubt, each Seller acknowledges and
agrees that the Purchaser shall have no duty to seek information from any other
sources regarding the bona fide nature or the validity of any alleged Commercial
Dispute.

 “Consolidated Due Date” means, with respect to any Eligible Receivable, the
Buffer Maturity Date of which falls between the Monday and the Friday of a given
week, the Thursday





Annex A-2




of the immediately following week, unless such Thursday is not a Business Day,
in which case, the Consolidated Due Date shall be the next Business Day
thereafter.

“Contract” means, with respect to any Receivable, the applicable contract or
purchase order with respect to such Receivable between a Seller and the
applicable Obligor, as the same may be amended and supplemented from time to
time in accordance with the terms hereof.

“Deemed Collection Amount” means, with respect to any Purchased Receivable, an
amount equal to the sum of (i) the Purchase Price for such Purchased Receivable,
net of any Collections received by the Purchaser with respect to such Purchased
Receivable, plus (ii) an amount equal to the Net Face Value of such Purchased
Receivable times the Purchase Fee Rate applicable to such Purchased Receivable
for the period from the applicable Purchase Date to the applicable Deemed
Collection Date, plus (iii) all other amounts then payable by Seller under this
Agreement with respect to such Purchased Receivable as of the Deemed Collection
Date.

“Deemed Collection Date” as defined in Section 9.3.

“Deemed Collection Notice” as defined in Section 9.3.

“Dilution” means, with respect to any Receivable, any discount, adjustment,
deduction, or reduction that would have the effect of reducing the amount of
part or all of such Receivable.

“Discount Period” means, with respect to any Receivable, the number of days from
(and including) the applicable Purchase Date of such Receivable to (but not
including) the earlier of (i) Consolidated Due Date of such Receivable and (ii)
the Settlement Date by on or before which all of the Collections related to such
Receivable shall be transferred to the Settlement Account in accordance with
Section 5.5.

“Dollar”  and “$” means the lawful currency of the United States of America.

“Effective Date” means, subject to Section 6.1, the date of the Agreement.

“Eligible Receivable” means a Receivable with respect to which, each of the
following statements is true and correct as of the Purchase Date thereof:

(i)         Prior to giving effect to the sale of such Receivable, the
applicable Seller has a valid ownership interest therein, free and clear of any
Adverse Claim.

(ii)       Upon purchase by the Purchaser, the Purchaser shall acquire a valid
ownership interest in such Receivable, free and clear of any Adverse Claim, and
without any need on the part of any Seller or the Purchaser to, other than the
UCC financing statements required to be filed hereunder, file, register or
record any Facility Document or the sale of such Receivable under the Laws
applicable to such Seller.

(iii)      Such Receivable (a) constitutes an unconditional, identifiable,
irrevocable, non-refundable, bona fide, existing and enforceable payment
obligation of the applicable Obligor and (b) is freely assignable or, if any
valid





Annex A-3




prohibition or restriction on assignment exists with respect to such Receivable,
the consent of the related Obligor has been obtained and delivered to the
Purchaser.

(iv)       The applicable Obligor is not a Sanctioned Person.

(v)        Each applicable Contract and Invoice and the transactions
contemplated thereby complies with all applicable Laws, and does not constitute
a transaction that will cause a violation of AML Laws, Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions by any person participating in such
transactions.

(vi)       Such Receivable arises out of an arm’s-length sale by a Seller of
Goods and/or the performance by such Seller of services, in each case, in the
ordinary course of such Seller’s and such Obligor’s businesses related to the
development, installation, operation and maintenance of integrated systems for
fare collection and an Invoice for such Receivable has been delivered to such
Obligor.

(vii)     Such Receivable arises under a Contract with respect to which the
applicable Seller has performed all obligations required to be performed by it
thereunder with respect to such Receivable, including the delivery of the Goods
and/or the performance of the services purchased thereunder.

(viii)    Such Receivable is not subject to any Dilution except to the extent
expressly included in the calculation of the applicable Purchase Price.

(ix)       No note, account, instrument, document, contract right, general
intangible, chattel paper or other form of obligation other than that which has
been assigned to the Purchaser exists which evidences such Receivable.

(x)        The applicable Obligor is not an Affiliate or Subsidiary of any
Seller.

(xi)       Neither the applicable Seller, nor, to the best of such Seller’s
knowledge, the applicable Obligor, is in material default of the applicable
Contract or is in material breach of its terms.

(xii)     Neither the applicable Seller nor the applicable Obligor has asserted
any Commercial Dispute with respect to such Receivable.

(xiii)    The number of days from (and including) the date on which the
applicable Invoice was issued to the applicable Obligor to (but not including)
the Maturity Date for such Receivable does not exceed the Maximum Payment Term
for the applicable Obligor.

(xiv)     There are no facts known to any Seller concerning such Obligor, such
Receivable or the applicable Contract which might have a material impact on the
ability or willingness of such Obligor to pay the Net Face Value for such





Annex A-4




Receivable when due, including information concerning any existing or potential
Commercial Disputes, except as otherwise previously disclosed to the Purchaser.

(xv)      No Insolvency Event with respect to the applicable Obligor has
occurred and is continuing.

(xvi)     There are no actions, claims or proceedings now pending between any
Seller and the applicable Obligor.

(xvii)   There are no pending or threatened actions or proceedings before any
court or administrative agency related to or in any way connected to such
Receivable.

(xviii)  All information set forth on the applicable Purchase Request with
respect to such Receivable is true and correct in all respects.

(xix)  The related Obligor has been instructed to make payments on such
Receivable only to the applicable Seller’s Account.

(xx)  The Purchaser has received either (A) an executed consent to the
assignment of Receivables from the applicable Obligor and such consent remains
in effect as of the Purchase Date or (B) solely if the Obligor with respect to
such Receivable is Metropolitan Transportation Authority (MTA, NY) or any other
Obligor approved in writing by the Purchaser in its sole discretion, evidence
that the applicable Seller has delivered a notice of assignment with respect to
such Receivable to the applicable Obligor and which instructs such Obligor to
make payments on such Receivables directly to the applicable Seller’s Account,
 which evidence shall include, without limitation, a copy of such notice and the
contact information (including the name, title, address and phone number) of the
individuals to whom such notice was delivered, in each case in form and
substance satisfactory to the Purchaser.

“Executive Order No. 13224” means that certain Executive Order No. 13224,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

“Facility Amount” means $30,000,000.

“Facility Document” means each of the Agreement, each Purchase Request and all
other documents, instruments or agreements executed and delivered by any
Facility Party for the benefit of the Purchaser in connection herewith.

“Facility Party” means each Seller and the Parent.

“Fee Due Date” means, with respect to any Receivable, the earlier of the two
dates described in clauses (i) and (ii) of the definition of “Discount Period”.





Annex A-5




“Final Collection Date” means the Business Day following the termination of
purchases under the Agreement on which all amounts to which the Purchaser shall
be entitled in respect of Purchased Receivables and all other amounts owing to
the Purchaser hereunder and under the other Facility Documents are paid in full.

“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Goods” means, with respect to any Receivable, those goods and related services
sold by a Seller to the applicable Obligor pursuant to the applicable Contract.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Indemnified Liabilities” as defined in Section 11.1.

“Indemnified Party” as defined in Section 11.1.

“Insolvency Event” means, with respect to any Person, any of the following (i) a
court of competent jurisdiction shall enter a decree or order for relief in
respect of such Person in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar Law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state Law; (ii) an involuntary case
shall be commenced against such Person under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar Law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over such Person, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of such Person for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of such Person, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; (iii) such Person shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
Law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such Law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or such Person shall make any assignment for
the benefit of creditors; or (iv) as of the date of determination, (a) the sum
of such Person’s debt (including contingent liabilities) exceeds the present
fair saleable value of such Person’s present assets on a going concern basis;
(b) such Person’s capital is unreasonably small in relation to its business as
contemplated as of such date; (c) such Person has incurred or intends to incur,
or believes that it will incur, debts beyond its ability to pay such debts as
they become due (whether at maturity or otherwise); or (d) the Obligor is
generally not paying its debt when they come due; or (v) the board of directors
(or other governing body) of





Annex A-6




such Person (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in this
definition.

“Invoice” means, with respect to any Receivable, the invoice with respect to
such Receivable issued by a Seller to the applicable Obligor for the payment for
the applicable Goods supplied and/or services performed pursuant to the
applicable Contract.

“Joinder Agreement” means a joinder and accession agreement in form and
substance satisfactory to the Purchaser in all respects.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“Lien” means a mortgage, assignment, security interest, pledge, lien or other
encumbrance securing any obligation of any Person or any other type of adverse
claim or preferential arrangement having a similar effect (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof).

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, or condition (financial or otherwise) of any
Facility Party; (ii) the ability of any Facility Party to fully and timely
perform their respective obligations hereunder; (iii) the legality, validity,
binding effect or enforceability against any Facility Party of a Facility
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, the Purchaser pursuant to the Facility
Documents.

“Maturity Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable as set forth in the applicable Invoice.

“Maximum Payment Term” means, with respect to any Obligor, the number of days
set forth opposite such Obligor on Annex B (or as modified from time to time in
a written agreement between the Sellers and the Purchaser).

“Net Face Value” means, with respect to any Receivable, the amount payable by
the applicable Obligor under the applicable Invoice, net of any Taxes and any
Dilutions taken into account in determining such amount as of the applicable
Purchase Date.

“Obligor” means, with respect to any Receivable, the Person that is obligated to
make payments in respect of such Receivable pursuant to the applicable Contract
or Invoice and that is listed on Annex B (or as modified from time to time in a
written agreement between the Sellers and the Purchaser).

“Obligor Sublimit” means, with respect to any Obligor, the amount set forth
opposite such Obligor on Annex B (or as modified from time to time in a written
agreement between the Sellers and the Purchaser).

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control,
or any successor thereto.





Annex A-7




“PATRIOT Act” as defined in Section 11.22.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Prime Rate” means the rate of interest per annum that the Purchaser announces
from time to time as its prime lending rate, as in effect from time to
time.  The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer.

“Purchase Date” means with respect to any Receivable, means the date on which
the Purchaser purchases such Receivable.

“Purchase Fee” means for each Receivable to be purchased on a Purchase Date, an
amount equal to (i) the Net Face Value of such Receivable, times (ii) the
Purchase Fee Rate applicable to such Receivable, times (iii) the Discount Period
applicable to such Receivable, divided by (iv) 360, which amount shall be paid
in arrears in accordance with Section 5.5.

“Purchase Fee Rate” means, with respect to any Receivable, a rate per annum
equal to the sum of (i) the Applicable Margin, plus (ii) the Applicable Index
Rate for a period equal to the Discount Period applicable to such Receivable as
determined by the Purchaser two (2) Business Days prior to the Purchase Date
applicable to such Receivable.

“Purchase Price” means, for each Receivable to be purchased on a Purchase Date,
an amount equal to the Net Face Value of such Receivable.

“Purchase Request” means a Purchase Request in the form of Exhibit A.

“Purchased Receivable” means a Receivable purchased by the Purchaser in
accordance with the terms and conditions hereof.

“Purchaser” as defined in the preamble to the Agreement.

“Receivable” means the monetary obligation of an Obligor to a Seller arising
under a Contract which is evidenced by an Invoice (including the right to
receive payment of any interest or finance charges or other liabilities of such
Obligor under such Contract), together with all Related Assets with respect
thereto and all Collections and other proceeds with respect to the foregoing.

“Related Assets” means, with respect to any Receivable (i) all related rights
and remedies under or in connection with the applicable Contract, including
bills of lading, bills of exchange, promissory notes and accessions, (ii) all
guaranties, suretyships, letters of credit, security, Liens and other
arrangements supporting payment thereof, (iii) all applicable Sales Records
(including electronic records), (iv) all related insurance, and (v) all proceeds
of the foregoing.

“Repurchase Date” as defined in Section 9.1.





Annex A-8




“Repurchase Event” means, with respect to any Purchased Receivable, (i) such
Purchased Receivable is not an Eligible Receivable in any respect as of the
Purchase Date for such Purchased Receivable; (ii) a Commercial Dispute with
respect to such Purchased Receivable exists; (iii) the applicable Obligor has
made a payment on such Purchased Receivable to a Seller and such Seller shall
have failed to remit such payment to the Purchaser pursuant to the terms of this
Agreement; (iv) any (A) Seller instructs the related Obligor to pay any amount
with respect to such Purchased Receivable to an account other than the
applicable Seller’s Account or the Settlement Account or (B) the related Obligor
refuses to make any payment to the applicable Seller’s Account or the Settlement
Account and instead elects to make payments to an account other than the
applicable Seller’s Account or the Settlement Account; and/or (v) an Adverse
Claim shall exist with respect to such Purchased Receivable.

“Repurchase Notice” as defined in Section 9.1.

“Repurchase Price” means, for each Purchased Receivable to be repurchased on a
Repurchase Date, an amount equal to the sum of (i) the Purchase Price for such
Purchased Receivable, net of any Collections received by the Purchaser with
respect to such Purchased Receivable, plus (ii) the Purchase Fee applicable to
such Purchased Receivable that has accrued for the period from the applicable
Purchase Date to the applicable Repurchase Date, plus (iii) all other amounts
then payable by the applicable Seller under the Facility Documents with respect
to such Purchased Receivable as of such Repurchase Date.

“Retained Obligations” as defined in Section 4.2.

“Sales Records” means, with respect to any Receivable, the accounts, sales
ledgers, purchase and sales day books, sales invoices, supply contracts and
other related books and records of a Seller relating to an Obligor and on an
individual Receivable basis for the purpose of identifying amounts paid or to be
paid in respect of such Receivable.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Cuba, Iran, Burma, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, any person with whom dealings are
restricted or prohibited under Sanctions, including (a) any person listed in any
Sanctions-related list of designated persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Switzerland or any other relevant authority, (b) any
person located, organized or resident in, or any governmental entity or
governmental instrumentality of, a Sanctioned Country or (c) any Person 25% or
more directly or indirectly owned by, controlled by, or acting for the benefit
or on behalf of, any person described in clauses (a) or (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S.





Annex A-9




government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State, or the
U.S. Department of Commerce (b) the United Nations Security Council; (c) the
European Union or any of its member states; (d) Her Majesty’s Treasury; (e)
Switzerland; or (f) any other relevant authority.

“Seller” as defined in the preamble to the Agreement.

“Seller’s Account” means (i) as of the date of this Agreement, with respect to
Cubic Transportation Systems, Inc., the following account: Bank: Bank of the
West, ABA No.: 121100782, Account No.: 54881735, SWIFT: BWSTUS66, and (ii) with
respect to each Seller, such account as notified to the Purchaser from time to
time by the applicable Seller in writing, which account shall be maintained at
Bank of the West.

“Settlement Account” means the following account of the Purchaser: Bank: Bank of
the West, ABA No.: 1211 0078 2, Account No.: 239855-332,  Reference: Cubic, or
such other account as notified to the Sellers from time to time by the Purchaser
in writing.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Taxes” means all present and future income and other taxes, levies, imposts,
deductions, charges, duties and withholdings and any charges of a similar nature
imposed by any Governmental Authority, together with any interest thereon and
any penalties with respect thereto and any payments made on or in respect
thereof.

“Termination Event” means (i) the occurrence of an Insolvency Event with respect
to any Facility Party, (ii) any representation, warranty, certification or other
statement made or deemed made by any Facility Party in any Facility Document or
in any statement or certificate at any time given by such Facility Party in
writing pursuant hereto or thereto or in connection herewith or therewith is
inaccurate, incorrect or untrue in any material respect, on any date as of which
it is made or deemed to be made (other than any representation or warranty
giving rise to a Repurchase Event), (iii) the Purchaser’s reasonable
determination that that a Seller is not adequately performing its duties with
respect to the servicing of the Purchased Receivables in the manner required
pursuant to Section 5.1 and (iv) any Facility Party shall default in the
performance of or compliance with any term contained herein or any of the other
Facility Document and such default shall remain uncured for greater than 30
days;  provided, if such default cannot be cured, then a Termination Event will
occur immediately.





Annex A-10




“Transaction Fee” means for each Receivable to be purchased on a Purchase Date,
an amount equal to (i) the Net Face Value of such Receivable, times (ii) 0.075%,
which amount shall be paid in arrears in accordance with Section 5.5.

“Total Outstanding Amount” means, as of any date of determination, an amount
equal to: (i) the aggregate Net Face Value of all Purchased Receivables, less
(ii) the aggregate amount of all Collections received thereon as of such date.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Purchaser is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, the term “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“UCC Information” means the following information with respect to each Seller:

Cubic Corporation:

(a) Name: Cubic Corporation

 

(b) Jurisdiction of Organization: Delaware

 

(c) Changes in Location, Name and Corporate Organization in the last 5 years:
None

 

 

 

Cubic Transportation Systems, Inc.:

(a) Name: Cubic Transportation Systems, Inc.

 

(b) Jurisdiction of Organization: California

 

(c) Changes in Location, Name and Corporate Organization in the last 5 years:
None

 

 

 

 

Any other Seller:

As provided in the applicable Joinder Agreement.

 

 

 

 

B.  Interpretation.  In the Agreement, (a) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(b) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (c) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (d) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (f) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to the
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Sections and Exhibits shall be construed to refer to
Sections of Exhibits to the Agreement, (h) any reference to any Law herein
shall, unless otherwise specified, refer to such Law as amended, modified or
supplemented from time to time, and (i) the words “asset” and “property” shall
be





Annex A-11




construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

 



Annex A-12




ANNEX B TO

RECEIVABLES PURCHASE AGREEMENT

Obligors

 

 

 

 

 

Obligor

Sublimit

Maximum

Payment

Term

Applicable

Margin

Buffer

Period

Metropolitan Transportation Authority (MTA, NY)

$25,000,000

30 days

0.80%

60 days

Metropolitan Transportation Commission (MTC, San Francisco)

$25,000,000

30 days

0.80%

60 days

Chicago Transit Authority (CTA)

$25,000,000

30 days

0.80%

60 days

Los Angeles County Metropolitan Transportation Authority (LACMTA)

$25,000,000

30 days

0.80%

60 days

Metropolitan Atlanta Rapid Transit Authority (MARTA)

$25,000,000

45 days

0.80%

60 days

 





Annex B-1




EXHIBIT A TO

RECEIVABLES PURCHASE AGREEMENT

______________, 20__

Bank of the West

13300 Crossroads Parkway North

City of Industry, CA 91746

 

Re:       Purchase Request

Ladies and Gentlemen:

We refer to the Uncommitted Receivables Purchase Agreement, dated as of
September 26, 2018 (as it may be amended, supplemented or otherwise modified
from time to time, the “Purchase Agreement”), among Cubic Corporation, a
Delaware corporation, Cubic Transportation Systems, Inc., a California
corporation, and Bank of the West.  Terms defined in the Purchase Agreement
shall have the same meaning herein as defined in such Purchase Agreement.

_________________ hereby requests that the Purchaser purchase on _____________,
20__ (the “Purchase Date”) the Receivables set forth on Schedule A attached
hereto in accordance with, and subject to, the terms and conditions of the
Purchase Agreement.

The undersigned hereby represents and warrants to the Purchaser that each of the
conditions precedent set forth in Section 6 of the Purchase Agreement has been
satisfied as of the Purchase Date.

Executed and delivered by the undersigned as of the date first above written.

 

[_________________]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 





Annex B-2




Schedule A to Purchase Request

Receivables

 

Obligor

Invoice
Number

Invoice
Amount

Net
Face
Value

Invoice
Date

Maturity
Date

Purchase
Order
Reference
Number

Days to
Maturity
from
Purchase

1.

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

Annex B-3

